Citation Nr: 0722565	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  95-42 187	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a fungal foot 
infection of the feet.

2. Entitlement to service connection for an orthopedic 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1995 and May 1997 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Atlanta, Georgia.

The Board denied the veteran's claims for service connection 
for a fungal infection of the feet and an orthopedic 
bilateral foot disability in a January 2004 decision.  The 
veteran appealed the Board's January 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2005 brief, the veteran's attorney requested that 
the Court remand the Board's January 2004 decision for 
further adjudication and compliance with 38 U.S.C.A. § 
5103(a).  In a May 2006 order, the Court agreed that the 
Board failed to provide an adequate statement of reasons and 
bases for its determination regarding VA's compliance with 
section 5103(a).  The Court accordingly vacated the January 
2004 Board decision and remanded the matter for 
readjudication.  The Court noted that the veteran's sole 
contention was that the Board had failed to ensure compliance 
with 38 U.S.C.A. § 5103(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

It is apparent to the Board that VA has not provided the 
veteran adequate notice of the VCAA and its effect on his 
claims.  The Board recognizes that the RO sent the veteran 
various statements of the case (SOCs) and supplemental 
statements of the case (SSOCs) that, when cobbled together, 
advised him of the evidence necessary to substantiate his 
claim.  However, the Court has made clear that such notice 
should be provided prior to adjudication of the claim (or in 
this case readjudication) in an affirmative notice letter.  
(Emphasis added.)  See Mayfield v. Nicholson, 19 Vet. app. 
102, 128, 129 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  There is no such document of record that 
satisfies the duties to notify.  There is also no letter 
expressly informing the veteran of the types of evidence VA 
will assist him in obtaining, his own responsibilities with 
regard to identifying relevant evidence, and the need to 
submit any pertinent evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
As these questions are involved in the present appeal, proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
should be provided that informs the veteran of the type of 
evidence that is needed to establish a disability rating and 
effective date.



Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied. See also 38 
C.F.R. § 3.159 (2005).  The agency of 
original jurisdiction (AOJ) must provide 
the veteran written notification specific 
to his claims of entitlement to service 
connection for a fungal infection of the 
feet and an orthopedic bilateral foot 
disability, of the impact of the 
notification requirements on the claim.  
The veteran should further be requested to 
submit all evidence in his possession that 
pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should: 
(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will seek 
to provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in the claimant's possession that pertains 
to the claim for entitlement to service 
connection for sinusitis.

In addition, the AOJ should send the 
veteran a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2. After completing any additional 
development deemed necessary, readjudicate 
the veteran's claims of entitlement to 
service connection for a fungal infection 
of the feet and an orthopedic bilateral 
foot disability, with consideration of any 
evidence obtained since the issuance of 
the SSOC in August 2002.  If any benefits 
requested on appeal are not granted, issue 
an SSOC containing notice of all relevant 
action taken on the claim, to include a 
summary of any evidence added to the 
record since the August 2002 SSOC.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




